Exhibit 10.1

WAIVER OF CERTAIN EQUITY GRANTS UNDER

EMPLOYMENT AGREEMENT

This waiver (the “Waiver”) is delivered by Jeffrey Katzenberg (“Executive”) to
DreamWorks Animation SKG, Inc. (the “Company”) with respect to Executive’s
waiver of certain equity grants under that certain employment agreement (the
“Agreement”) dated as of October 8, 2004, as amended on November 1, 2004 and on
December 5, 2005, between Executive and the Company. Except as provided to the
contrary, all capitalized terms herein shall have the same meaning as set forth
in the Agreement.

For good and valuable consideration, the receipt and the sufficiency of which is
hereby acknowledged, Executive hereby waives his right to receive the following:

 

(i) the equity-based compensation that would be payable to Executive in lieu of
an annual cash bonus for the fiscal years ending December 31, 2006, 2007 and
2008, subject to the approval of the Compensation Committee, under Paragraph
4.b(ii) of the Agreement with an annual grant-date value, depending on Company
performance, ranging between $1,000,000 (bonus target) and $3,000,000 (superior
performance); and

 

(ii) the equity-based compensation that would be payable to Executive for the
fiscal years ending December 31, 2007 and 2008, subject to the approval of the
Compensation Committee, under Paragraph 4.b(iii) of the Agreement with a grant
date value targeted at $5,000,000.

Except as expressly modified by this Waiver, the Waiver does not modify or amend
the Agreement in any respect. As modified by this Waiver, the Agreement is
hereby ratified and confirmed in all respects.

 

Effective as of March 20, 2006

 

ACCEPTED AND AGREED TO:

/s/ JEFFREY KATZENBERG JEFFREY KATZENBERG

 

DREAMWORKS ANIMATION SKG, INC.

By:   /s/ KATHERINE KENDRICK

Name:

Its:

 

Katherine Kendrick

Vice President